Citation Nr: 1213222	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1947 to July 1950. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for tinnitus. 

In March 2012, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Muskogee, Oklahoma.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

There is probative evidence of record demonstrating that the Veteran's tinnitus began during active service and has continued to the present. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011). 

As will be discussed in full below, the Board finds that service connection for tinnitus is warranted; therefore, a full discussion of whether VA met these duties is not needed as no prejudice can flow to the Veteran from any notice or assistance error based upon the full grant of the benefit sought.  It is important to note, however, that the Agency of Original Jurisdiction (AOJ) provided notice with respect to the process by which an initial disability rating and effective date is established in correspondence dated in November 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of tinnitus.  

At the time of his October 2010 claim, the Veteran asserted that his tinnitus began in 1951.  At the time of his April 2011 Notice of Disagreement (NOD), he asserted that he was a rawinsonde operator and was exposed to aircraft noise.  The Board notes here that the Veteran's service personnel records, specifically, his service separation document, his DD-214, indicate that his military occupational specialty was indeed rawinsonde operator.  He asserted that rawinsonde operations always occurred on the flight line, and reported that he was stationed at an airbase.  At the time of his March 2012 Board hearing, the Veteran asserted that his duties as a rawinsonde operator required him to release weather balloons right on the flight line and that he was exposed to airplane noise.  He reported that he could not hear anything with airplanes coming overhead.  He reported that he noticed ringing, chirping, or hissing in his ears in 1949.  He reported that he did not seek treatment for the same and that he didn't realize what it was.  He asserted that he had experienced constant tinnitus since that time, about 1950.  
Despite the fact that the record is void of documentation of complaints or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  There is no evidence that the Veteran is not credible.  Thus, based on the foregoing, the Veteran's lay statements and his service personnel records, the Board finds that the Veteran indeed had noise exposure during service, specifically, from performing his duties as a rawinsonde operator on the flight line.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469-70. 

Having determined that the Veteran had noise exposure in service, the Board must now determine whether there is nexus between the Veteran's tinnitus and his active service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

At the time of the Veteran's August 2011 VA examination, the examiner indicated that the Veteran reported that his bilateral "roaring" tinnitus began 10 to 15 years prior.  Subsequent to physical examination and review of the claims file, the examiner opined that the Veteran's tinnitus was less likely than not related to active service, specifically to include noise exposure.  He reasoned that the Veteran's service treatment records showed grossly normal hearing sensitivity, bilaterally, and that the Veteran had not sought treatment for tinnitus in the 61 years since his separation from service.  He further reasoned that the Veteran placed the onset of his tinnitus 10 to 15 years prior, in essence, well after his separation from service.  He reported that the Veteran's tinnitus is more likely due to other factors such as his 30 to 40 years of occupational noise exposure.  

The Board notes here that it sought clarification from the Veteran as to his report during the August 2011 VA examination that his tinnitus began 10 to 15 years prior.  The Veteran asserted that he did not know what he said to the examiner, and that he was upset.  He clarified that his sworn testimony was that his tinnitus began during active service and has been constant since.  While the Veteran reported to the VA examiner that his tinnitus began 10 to 15 years prior, he corrected such statement at the time of his March 2012 Board hearing and asserted that such began in 1949 or 1950.  The Veteran's testimony is relatively consistent with the date of onset (1951) he reported on his initial claim.  The VA examiner did not reconcile the date of onset reported at the exam with the date of onset the Veteran reported earlier on his initial claim.  The Veteran's statements made during the course of the appeal, beyond that of those made during the VA examination, are clear that he contends that his tinnitus began during service and has persisted since.  The Veteran is competent to describe the nature and extent of his audiological symptoms, and there is no evidence that the Veteran is not credible.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469-70.  Thus, while there is a negative nexus opinion of record, the Board finds that the underlying foundation for the opinion is based on incorrect information, which significantly lessens the probative value of the opinion.  Reonal v. Brown, 5 Vet. App. 458   (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, the Board finds it significant that the VA examiner attributed the Veteran's tinnitus to 30 to 40 years of occupational noise exposure; however the examination report does not contain a description of such or record that the Veteran reported any post-service occupational noise exposure, which even further lessens the probative value of the opinion.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board has found that the Veteran had noise exposure during his active service.  There is evidence of current tinnitus.  The Board also finds that there is probative evidence, in the form of the Veteran's competent and credible lay statements, that his tinnitus was noted during service and had persisted since.  In Savage v. Gober, 10 Vet. App. 488, 497 (1997), the Court held that because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  A lay person's observation of persistent ringing in the ears is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).
Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred tinnitus as a result of in-service noise exposure experienced during his active service, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

Service connection for tinnitus is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


